Citation Nr: 0840019	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  08-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected 
pulmonary tuberculosis.

2.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (2008) based upon multiple, nonservice-connected 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  The veteran appeared for a 
Board video conference hearing in October 2008.  In the same 
month, he submitted additional medical records, along with a 
signed waiver of RO review of those records.  38 C.F.R. 
§ 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the claims file, as currently 
constituted, does not contain a rating decision or other 
issuance granting service connection for pulmonary 
tuberculosis.  Rating decisions dated through July 1954 
reflect that this disorder was then considered nonservice 
connected, and a rating action from March 1959 indicates that 
no change was "warranted in the prior determination."  A 
June 1999 rating decision, addressing an unrelated pension 
claim, is the first RO document of record listing pulmonary 
tuberculosis as being service connected, with a zero percent 
evaluation assigned as of July 2, 1954.  Efforts should 
therefore be made to obtain the prior rating action, if any, 
in which this grant was made or otherwise to document when 
the grant of service connection for pulmonary tuberculosis 
was made.  Whether service connection was, in fact, granted 
for pulmonary tuberculosis would have an effect on both of 
the claims now before the Board on appeal.

The Board also notes that , during his October 2008 video 
conference hearing, the veteran stressed the likelihood of a 
link between his current cardiovascular disorder and service-
connected pulmonary tuberculosis, and he emphasized his 
credentials as a radiology and x-ray technician.  The Board 
has reviewed the veteran's claims file and notes that, in a 
January 1999 application, he reported working as an x-ray 
technician at a hospital for 10 years.  The extent of the 
veteran's medical training and credentials, particularly with 
regard to cardiovascular and pulmonary disorders, is not 
fully clear from the record.  In terms of the threshold 
question of whether the veteran is competent to provide a 
medical opinion, however, 38 C.F.R. § 3.159(a)(1) (2008) 
indicates that "competent medical evidence" means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Guidance in this regard is provided 
also in Cox v. Nicholson, 20 Vet. App. 563 (2007), in which 
the United States Court of Appeals for Veterans Claims 
(Court), in holding that a nurse practitioner fit squarely 
into the 38 C.F.R. § 3.159(a)(1) definition as a provider 
competent to provide diagnoses, statements, or opinions, 
noted that it had never required that medical examinations 
under 38 U.S.C.A. § 5103A only be conducted by physicians.

Given the Court's decision in Cox, as well as its 
determination in McLendon v. Nicholson, 20 Vet. App. 79 
(2006) that the threshold for determining whether there is an 
indication that the disability in question may be associated 
with the veteran's service or with another service-connected 
disability is low, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's claimed 
cardiovascular disorder is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  Such an examination, however, has 
not been afforded to the veteran to date.

In the aforementioned January 1999 application, the veteran 
also reported treatment for a heart disability at Lakes 
Regional General Hospital from 1994 or 1995 to date.  A 
review of the claims file, however, does not indicate that 
efforts have been made to retrieve records of such treatment.  
This should also be accomplished upon remand.  38 C.F.R. 
§ 3.159(c)(1) (2008).

With regard to the 38 C.F.R. § 3.324 claim, the veteran was 
asked during his October 2008 hearing whether the symptoms of 
his tuberculosis and right chest wall scar had worsened since 
his last VA examination, conducted in February 2008.  In 
response, he noted that his shortness of breath had "been 
increasing almost daily."  To this extent and in conjunction 
with the hearing, he submitted recent VA treatment records, 
including an October 2008 physician's note indicating that 
the veteran "has pretty severe restrictive changes on 
[pulmonary function tests], and I attribute this to his 
[tuberculosis]."  Given this new evidence, and the fact that 
the veteran's February 2008 VA examination report addresses 
these disabilities but does not contain an opinion as to 
whether they are of such character as to clearly interfere 
with normal employability, a re-examination is needed.  Id.

The Board also notes that the determination of the service 
connection claim could well affect the outcome of the 
38 C.F.R. § 3.324 claim, and it would be premature for the 
Board to address that latter claim at the present time.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Efforts should be made to obtain the 
rating action, if any, in which the grant 
of service connection for pulmonary 
tuberculosis and the assignment of a zero 
percent evaluation as of July 2, 1954 was 
made, or otherwise to document the action 
by which service connection was granted 
for pulmonary tuberculosis.  If obtained, 
the rating action granting service 
connection should be included in the 
claims file.  If efforts to obtain the 
rating action or to document the grant of 
service connection prove unsuccessful, 
full documentation to that effect should 
be added to the claims file.

2.  Upon the receipt of a signed release 
form from the veteran, with full address 
and date information, Lakes Regional 
General Hospital should be contacted to 
provide records of treatment of the 
veteran since 1994 or 1995. All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed cardiovascular 
disorder and the effect of the veteran's 
service-connected disabilities on his 
employability.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
cardiovascular disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed disorder either was: (a) 
incurred, or (b) worsened in severity, as a 
proximate result of the veteran's pulmonary 
tuberculosis.

The examiner should also address the 
veteran's pulmonary tuberculosis and right 
chest wall scar.  The symptoms and severity 
of both disorders should be discussed, and 
the examiner should address whether these 
disorders are of such character as to 
clearly interfere with normal 
employability.  If, and only if, the 
preceding paragraph's question as to 
secondary incurrence/aggravation is 
answered in the affirmative, the veteran's 
cardiovascular disorder should also be 
considered in rendering this opinion.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the veteran's claims should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

